Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
The drawings were received on 5/27/20.  These drawings are objected to.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the signal analysis unit configured to determine whether the received signal includes a component received in a direction that is different to a line-of-sight direction between the receiver and the trusted remote source, wherein the determination is based on the signal strength of the received signal and the signal to noise ratio of the correlation signal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings are limited to a black box element 16 which fails to show any relationship between it and (1) the line of sight direction to a trusted source, (2) the signal strength of the received signal and (3) the signal to noise ratio of the correlation signal.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The USPTO gives claims their broadest reasonable interpretation consistent with the specification.  The broadest reasonable interpretation of a claim drawn to a computer program product covers forms of non-transitory tangible medium and transitory propagating signals.  When the broadest reasonable interpretation covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.  In the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to clearly and distinctly define the subject matter for numerous reasons as set forth below.  
The claim sets forth “a motion module” configured to provide an assumed movement. However, it is unclear what is encompassed by “an assumed movement” or what structure is associated with such.  The specification is silent as to either of these. Moreover, it is not evident if this is simply encompassed by the (GPS) receiver, which is conventionally a navigation receiver, and thus any two positions in time would appear to meet the scope of the claim language.  As such, the claim language is indefinite since it fails to clearly set forth the scope of 
The claim sets forth a “motion compensation unit configured to provide motion compensation of at least one of the local signal, the received signal and the correlation signal.”  The claim is indefinite since it fails to clearly and distinctly set forth what the scope of “motion compensation” is with respect to each of the (1) local signal, (2) the received signal and (3) the correlation signal. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps 
The signal analysis unit is “configured to determine whether the received signal includes a component received in a direction that is different to a line of sight direction between the receiver and the trusted source.”  However, the claim fails to clearly set forth how or where any determination of such line of sight direction information is known, determined or based on.  
The “signal analysis unit” is further provided with language directed to “wherein the determination is based on the signal strength of the received signal and the signal to noise ratio of the correlation signal.”  However, neither “the signal strength” nor “the signal to noise ratio” have a proper antecedent basis.  Moreover, it is unclear what relationship exists between the two and where in the supposed structure this information is gleaned.  The specification appears to describe signal strength only with respect to the correlation signal (see for example [0017] and [0078]).    
Claim 4 further sets forth that the signal analysis unit configured to determine whether the received signal includes a component received in a direction that is different to a line of sight direction between the receiver and the trusted source is “based on a signal quality metric of the motion compensated correlation signal.  It is unclear what the metes and bounds of such 
In claim 6, the language “in the direction in which the component is received” lacks a proper antecedent basis.  The claims lack any description of an element for determining the direction in which the component is received. The claims are limited to determining whether a received signal includes a component that is received in a direction that is different to known direction, i.e. a LOS direction to a trusted source.
Claim 7 is indefinite since it is not evident in what manner the component, and more specifically the attenuation of the component, is used in the determination of the physical metric, e.g. position.
In claim 11, it is unclear what the “phase difference” corresponds to or in what manner the structure of the claims are further limited by the provision of such phase differences. 
Claims 13 and 14 are indefinite for reasons similar to the reasons set forth with respect to claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
The claims set forth a signal analysis unit configured to determine whether the received signal includes a component received in a direction that is different to a line-of-sight direction between the receiver and the trusted remote source, wherein the determination is based on the signal strength of the received signal and the signal to noise ratio of the correlation signal m.  However, the specification does not sufficiently enable how the signal analysis unit determines a non-line of sight direction to a trusted source on the basis of both of (1) a signal strength of the received signal and (2) the signal to noise ratio of the correlation signal. The specification does not provide any drawing to aid in such an understanding nor does the specification show by any examples how the two pieces of information are utilized to perform the claimed intended result regarding determining whether the received signal has a the component received in a different direction, e.g. a non-line-of-sight direction, from the line-of-sight direction. Additionally, there is nothing in the claimed subject matter that is specified as anything that determines “the signal strength of the received signal” or where such information is derived and there is nothing in the claimed subject matter that is specified as anything that determines the signal to noise ratio of the correlation signal. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and-or use the claimed system, method and product.
Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1/112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  In the instant case, the broadest reasonable interpretation of the claim encompasses, among other things, the reception of a single signal, a Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed system, method and product due to the insufficient enablement of the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (8,134,499) in view of Irish et al (20170131409).
Wang et al disclose a system, exemplified in FIGs. 2 and 6, and method for determining a physical metric (i.e. a navigation solution PVT) comprising : a local signal generator (241, 243/641, 643) configured to provide a local signal; a receiver (211, 212, 213, 214/611, 612, 613, 614) configured to receive a signal transmitted by a trusted source (e.g. GPS satellite); a motion module (255, 280/655, 680) configured to provide a measure of movement; a correlation unit (245/645) configured to correlate the received and local signals; a motion compensation unit (290/690, 646) configured to provide motion compensation (17:61+); a signal analysis unit (202, 209, 220/602, 609, 620) configured to determine whether the received signal includes a component received in a direction different from the line of sight (11:4-36 ); and a metric determination unit (270, 280/670, 680) configured to determine the physical metric (navigation solution 285/685) based on the determination made by the signal analysis unit since the signal analysis unit selects the directions of the steered LOS beams as well as the steering of nulls at interference beams.  This process, associated with (202, 209, 220/602, 609, 620), operates such that when the system is essentially locked into carrier and code phase with the incoming GPS signal, the prompt (P) local replica signal stream can be considered to be substantially in-phase with the incoming I signals. Such lock-on can be deemed to have occurred when the power content of the prompt correlation, RP, maximizes and the opposed indicators for early and late correlation power, RE and RL
Wang et al differ from the claimed subject matter since the determination whether the received signal includes a component received in a direction different from the desired LOS direction of the trusted source, i.e. a GPS satellite, while using the output power of the correlator, does not specify a signal-to-noise ratio of the correlation signal nor does it specify the use of a signal strength of a received signal.
Irish et al disclose the conventionality of discriminating LOS and NLOS signal components received in a GNSS receiver based on measurements of SNR, such that SNR measurements provide information regarding whether a signal is line-of-sight (LOS) or non-line-of-sight (NLOS) [0038].  In some embodiments a threshold could be utilized to determine whether a measured SNR signal represents a LOS signal path or NLOS signal path; in another embodiment the probability of measured SNR signal representing a LOS path or NLOS path is expressed as separate distributions [0041]. For example, in one embodiment a LOS path is expressed as a Rician distribution, in which the distribution is centered around a relatively high SNR value and has a lower spread. Conversely, an NLOS path may be expressed as a log-normal distribution having a smaller mean and higher spread.  Irish et al further disclose a motion model utilized to predict possible locations of a user device being tracked. That is, given a plurality of possible locations in a previous time step, the motion model 210 predicts possible particle locations (representing potential user device locations) in the next time step given what knowledge is available regarding the user (i.e., intent, speed, direction) [0034].
It would have been obvious to one having ordinary skill in the art to modify Wang et al by the teachings of Irish et al for incorporating processing using signal strength/signal-to-noise ratio information to discriminate between LOS and NLOS/multipath signals so as to exclude such and thus improve the accuracy of the receiver operations, including the determination of a . 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (20060012515) in view of Nurmela (8,111,193).
Park et al disclose a positioning receiver substantially as claimed including a local signal generator (242, 238), an antenna (202) and a receiver (204) configured to receiver a signal from a trusted source (e.g. a GPS satellites), a motion module (218) configured to provide a measured movement, a correlator (208) configured to provide a correlation signal by correlating the received signal with the local signal, a motion compensation unit (220/228/234 of FIG. 3 and FIG. 6) configured to provide motion compensation (D) to the local code generator (via 238) and the received signal (via 240), a signal analysis unit (210, 212) configured to detect a correlated sample with peak energy greater than a predetermined detection threshold, and a metric determination unit (not shown in the drawings, but the intended use of the claimed subject is set forth as a device for determining position, see [0005], [0006]).  A user acceleration measuring unit (218) measures acceleration, rotation, and direction according to inertia of the portable terminal 250, and measures an acceleration vector of the portable terminal 250 in an Earth Centered Earth Fixed (ECEF) coordinate system [0043].  
Park et al differ from the claimed subject matter since it is not specified for the search and acquisition of multipath or NLOS signals transmitted by the satellites; as such the signal analysis unit configured to determine whether the received signal includes a component received in a direction that is different to a LOS direction between the receiver and the trusted source based on signal strength of the received signal and a SNR of the correlation signal is not shown.
Nurmela (8,111,193) discloses a system and method for determining a metric based on received signals wherein the system and method  determine whether the signal more likely propagated through a line-of-sight (LOS) radio channel or a non-line-of-sight (NLOS) radio channel on the basis of determining characteristics of the radio channel wherein the characteristics may include any one or more of fading characteristics, power delay profile, Doppler spectrum characteristics, angular power spectrum.  Thus, Nurmella teach the conventionality of using one or more characteristic of a radio propagation channel wherein a processing circuitry 14 is arranged to combine any two or more methods in order to improve reliability.  For example, the use of signal strength in the form of fading characteristics and angular power spectrum or power delay profile.  Multipath radio propagation results in the spreading of signal power in time (delay) and space (angle) dimensions, Moreover, movement of the transmitter or receiver 12 causes spreading in the frequency dimension (6:63+). Processing circuitry 14 is arranged to utilise the information of signals from the multiantenna 16 in spatial signal processing methods, which include the use of one or more of antenna power variance and an angular power spectrum. Nurmella further teaches that if one or more of the transmitter, the receiver or scattering objects in the environment moves, the received signal strength measured at the output of each antenna element varies depending on the radio channel as a function of time (7:40+), clearly teaching the conventionality of the use of signal strength in the determination of an annular power spectrum (APS) wherein processing circuitry 14 is arranged to determine the APS of the received signal. The processing circuitry 14 may use the APS for direction tracking purposes such that in an LOS channel, the signal power is mainly coming from the direction of the transmitter, resulting in a high peak in the APS. If there is no direct signal component present (i.e. the channel is an NLOS channel), the power is probably distributed more evenly in the angular domain (7:53+). A further method of determining whether the signal more likely propagated through an LOS radio channel or an NLOS radio channel involves the use of the variation of the total signal power. Signals suffer from fading due to multipath propagation, and this fading is most severe when there is no dominant signal component, such as in NLOS cases. In NLOS cases, the fades can be easily 10 dB or more deep compared to average signal strength, whereas in LOS cases the power variance is typically only a couple of decibels. Observing the fading statistics gives information of the channel conditions (8:11+). Additionally, the power delay profile (PDP) can be used and also is characteristic of a signal strength. Additionally, a method of determining whether the signal more likely propagated through an LOS radio channel or an NLOS radio channel can involve the use of the power variations in the strongest peak in the APS
It would have been obvious to ne having ordinary skill in the art to modify the teachings of Park et al, which is directed to GPS navigation, by the teachings of Nurmela et al wherein the effects of NLOS signals are known to affect the accuracy of positioning measurements due to the lengthening of the propagation paths and thus incorporate processing means in order to determine whether a component of a received signal in different from the line of sight direction to a desired satellite using a plurality of measurements associated with signal strength, e.g. fading signal strength characteristics, power variances, power delay profile, Doppler spectrum characteristics, and angular power spectrum in order to remove or appropriately weight measurements that would decrease the accuracy of the position determination. The dependent claims are obvious modification and/or shown based on the combination of references.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure particularly with respect to the conventionality of discriminating LOS and NLOS/multipath signals as well as the conventionality of using one or more characteristics of the signal and/or signal channel. 
Graas et al disclose a positioning receiver substantially as claimed, (exemplified for example in FIGs. 20, 21,24) including: a local signal generator (2010; 2108); a receiver (22, 24, 30; 2102) configured to receive signals from trusted sources (e.g. GPS satellites); a motion module (INS 34/32/44; “Inertial Data”); a correlation unit (204; 2122, 2126, 2120, 2130, 2140); a motion compensation unit (2008); a signal analysis unit (41,1114, 2002; 2160); and a position determination unit (which is inherent due to the fact that the subject matter is directed to acquiring satellite signals for determining at least position, see for example [0062], [0066], the conventional outputs of which are PVT).
Schmid et al (20060012523) disclose the conventionality of the use of the quality of the radio links, e.g. a parameter is estimated which is characteristic of the strength of a signal transmitted via a line-of-sight path with respect to the strength of the signals transmitted via non-line-of-sight paths. The value of the characteristic parameter determined in this way is then used as the basis to decide whether the signals received from the reference stations are used for position finding. If the quality of the radio link as defined according to the invention is too poor, the signals received via the radio link are not included in the position-finding process. This is because they could lead to the correlation maximum that corresponds the line-of-sight path not being detected, and thus to an incorrect delay time being determined, and, as a consequence of this, an incorrect distance to the transmitting reference station being determined. Signals received from a reference station are used for position finding only when the value of the characteristic parameter is greater than or less than a predetermined threshold value. Provided that the threshold value is chosen appropriately, this ensures that the signal component received via the line-of-sight path is sufficiently high, and thus that the correct correlation maximum is detected. Alternatively, all of the signals received from the reference station can also be used for position finding, weighted appropriately for the characteristic parameter. The weighting factor based on the characteristic parameter can base the position-finding process to a greater extent on signals whose line-of-sight component is greater. Signals with a smaller line-of-sight component can be taken into account with lower weightings for the position-finding process (see e.g. [0016]-[0018]). The positioning system may be satellite or terrestrially based [0019].
T’siobbel (20100176992) discloses a system and method for determining a position on the basis of a plurality of satellite- or terrestrial-based signal transmitters. A determination of whether or not a signal is capable of being received directly or indirectly is ascertained using an 
Sosulin et al (20120277988) disclose a system and method wherein GPS navigation signals are separated into direct navigation signals, navigation signals reflected from objects, and navigation signals reflected from the environmental surface based on algorithms including various combinations of signal strength, change in signal strength, delay time, spectral width, change in spectral width, and user-defined thresholds. A processing element, i.e. a signal analysis unit, discriminates between direct navigation signals and reflected navigation signals wherein the signals are characterized by their propagation times and their signal strengths (and frequency spectra due to relative motion). It is recognized that reflected navigation signals have smaller signal strengths than direct navigation signals because there are signal losses at the reflecting boundaries, thus teaching the conventionality of discriminating LOS and NLOS/multipath on the basis of signal strength [0043]. Particularly for example, in a signal separation unit A 320, direct navigation signals and reflected navigation signals are separated based on signal-strength thresholds and propagation delays, see for example [0045] and FIG. 9.  Various signals having respective components that are not aligned in the direction of the trusted source may be excluded from further processing [0064] whereas determination of the direct navigation signals are used for further processing for determining a metric, e.g. a position [0082].  
Tominga et al (20120319898) disclose the use of a quality metric associated with a C/No, determined at the output of the punctual correlator, see FIG. 5 for example. 
Song et al (20140240174) disclose a method and system for determining a NLOS state around a GPS receiver. A method of determining a non-line of sight (NLOS) state around a GPS receiver, includes (1) collecting, from at least one satellite, satellite information including a based on the SNR and direction angle included in the satellite information of the selected satellite. Based on the SNR, the NLOS state may be determined [0044], [0051], [0054].
Surinder (20160252620) discloses the conventionality of recognizing multipath, e.g. signal components received in a direction different from the line-of-sight direction to a trusted source, e.g. a GPS satellite, on the basis of a multipath compensation module may be configured to detect multipath interference by obtaining information about the variability of a signal-to-noise ratio SNR of one of the antenna signals, and determine that multipath interference is present in said one of the antenna signals if the variability of the SNR is greater than a threshold level [0021].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646